Citation Nr: 0406570	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-17 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether clear and unmistakable error (CUE) existed in a 
rating decision of October 15, 1970, in which the Department 
of Veterans Affairs Regional Office (VARO) denied entitlement 
to service connection for a psychiatric disorder.  

2.  Whether CUE existed in a May 18, 1987 rating decision in 
which the VARO denied entitlement to an effective date 
earlier than July 8, 1981, for the grant of service 
connection for posttraumatic stress disorder (PTSD).  

3.  Whether CUE existed in rating decisions of October 20, 
1987, October 18, 1988, March 24, 1989 and March 9, 1999, in 
which the VARO confirmed and continued a 50 percent 
evaluation for PTSD and denied entitlement to a total 
disability rating based on individual unemployability (TDIU).

4.  Entitlement to a schedular disability evaluation greater 
than 70 percent for PTSD.

5.  Entitlement to an effective date earlier than December 
14, 2000, for the grant of a TDIU.


(The issue of whether a January 27, 1986 decision of the 
Board of Veterans' Appeals (Board) wherein the Board denied 
entitlement to a disability evaluation greater than 50 
percent for PTSD and entitlement to a total disability rating 
on the basis of individual unemployability (TDIU) should be 
reversed on the grounds of CUE is the topic of a separate 
decision under a new docket number.)


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

The issues on appeal arose from Department of Veterans 
Affairs (VA) Regional Office (RO) rating decisions.

Historically, the record shows that in a unappealed October 
1970 rating decision the RO denied entitlement to service 
connection for a psychiatric disorder.  

On July 8, 1981, the RO received the veteran's reopened claim 
of service connection for a psychiatric disorder claimed as 
PTSD.  

In a May 9, 1983, rating decision the RO granted service-
connection for PTSD evaluated as 50 percent disabling 
effective July 8, 1981, date of receipt of the reopened 
claim.  The veteran appealed disability evaluation assigned 
for PTSD.  In a January 27, 1986, the Board denied 
entitlement to a rating greater than 50 percent PTSD and 
entitlement to a TDIU the Board denied entitlement to a 
rating greater than 50 percent PTSD and entitlement to a 
TDIU.  

In a decision under a separate docket number the Board 
determined there was no CUE in the decision of January 27, 
1986, wherein the Board denied entitlement to a rating 
greater than 50 percent PTSD and entitlement to a TDIU.

In subsequent unappealed rating decisions of October 20, 
1987, October 18, 1988, March 24, 1989 and March 9, 1999, the 
RO confirmed and continued the denial of entitlement to an 
evaluation greater than 50 percent for PTSD and entitlement 
to a TDIU.  

On December 14, 2000, the veteran filed a reopened claim of 
entitlement to an increased evaluation for PTSD and 
entitlement to TDIU.  

In a January 2002 rating decision, the RO granted a increased 
70 percent scheduler evaluation for PTSD and entitlement to a 
TDIU effective December 14, 2000, the date of receipt of the 
reopened claim.  The record shows that service-connection is 
also in effect for scar of the right finger evaluated as 
noncompensable.  

The veteran filed a notice of disagreement NOD to the January 
2002 rating decision.  

The issues on appeal have been restated on the title page to 
best reflect the veteran's claims currently before the Board 
for appellate consideration.  

The Board notes that the NOD filed by the veteran shows that 
he disagrees with the recently assigned 70 percent evaluation 
for PTSD.  The veteran claims entitlement to an increased 100 
percent schedular evaluation for PTSD which represents a 
greater benefit than the grant of TDIU.  

Accordingly, the Board is required to remand such issue to 
the RO for issuance of a statement of the case (SOC) on the 
matter.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Also, the issue of entitlement to an effective date earlier 
than December 14, 2000, for the grant of a TDIU will be 
addressed in the Remand section of the decision.

This appeal in part is Remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.   


FINDINGS OF FACT

1.  In an unappealed October 1970 rating decision the RO 
denied entitlement to service connection for a psychiatric 
disability diagnosed as organic brain syndrome due to drug 
addiction of willful misconduct origin; also noted was a 
schizoid personality that was considered a congenital or 
developmental defect and not a disability for compensation 
purposes.

2.  The correct facts as they were known at the time of the 
unappealed October 1970 RO rating decision were before the 
adjudicators.

3.  The October 1970 unappealed RO rating decision did not 
contain any kind of error of fact or law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

4.  On July 8, 1981, the veteran next attempted to reopen his 
claim of entitlement to service connection for a psychiatric 
disorder claimed as PTSD; competent medical evidence at that 
time supported the May 9, 1983, unappealed rating decision in 
which the RO granted service-connection for PTSD, effective 
July 8, 1981, date of receipt of the reopened claim.  

5.  Prior to July 8, 1981, the record is absent any evidence 
of an informal or formal claim of service connection for 
PTSD.

6.  In an unappealed May 18, 1987, rating decision the RO 
determined that no new and material evidence had been 
submitted subsequent to the unappealed May 1983 RO rating 
decision which established an effective date earlier than 
July 8, 1981, for service connection for PTSD.

7.  The correct facts as they were known at the time of the 
unappealed May 18, 1987, RO rating decision were before the 
adjudicators.

8.  The May 18, 1987, unappealed RO rating decision did not 
contain any kind of error of fact or law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.

9.  The correct facts as they were known at the time of the 
unappealed rating decisions of October 20, 1987, October 18, 
1988, March 24, 1989 and March 9, 1999, in which the VARO 
confirmed and continued a 50 percent evaluation for PTSD and 
TDIU were before the adjudicators.

10.  The October 20, 1987, October 18, 1988, March 24, 1989 
and March 9, 1999, unappealed RO rating decisions did not 
contain any kind of error of fact or law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The unappealed October 15, 1970, rating decision wherein 
the VARO denied entitlement to service connection for a 
psychiatric disability did not constitute CUE.  38 C.F.R. § 
3.105(a) (2003).

2.  The unappealed May 18, 1987, rating decision wherein the 
VARO denied entitlement to an effective date earlier than 
July 8, 1981 for the grant of service connection for PTSD did 
not constitute CUE.  38 C.F.R. § 3.105(a) (2003).

3.  The unappealed rating decisions of October 20, 1987, 
October 18, 1988, March 24, 1989 and March 9, 1999, in which 
the VARO denied entitlement to a disability evaluation 
greater than 50 percent for PTSD and TDIU did not constitute 
CUE.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are silent for 
complaints or findings of a psychiatric disability, however 
diagnosed.  When the veteran was examined in September 1969, 
for separation from active duty, a psychiatric evaluation was 
normal.  A report of medical history at that time shows the 
veteran denied having nervous trouble of any sort.  He denied 
having any problems with depression, trouble sleeping, loss 
of memory, frequent terrifying nightmares, and drug and 
alcohol abuse.  

In May 1970 the veteran filed an original claim of service 
connection for disorders including a psychiatric disability 
claimed as a depressive reaction.

Received in May 1970 was an April 1970 statement from a 
private psychiatrist.  He referred to treatment for a 
depressive reaction in December 1969 and January 1970.  

A May 15, 1970, VA hospital admission psychiatric examination 
report shows the veteran was admitted to the VA hospital 
under commitment from where he had been jailed.  He 
essentially noted that he started using marijuana when he was 
sent to Vietnam and has continued to use it since separation 
from service.   It was noted that the diagnosis of 
schizophrenia had been mentioned.  The examiner indicated 
that there was also a matter of drug addiction.   The veteran 
admitted to taking drugs, but denied addiction.  The examiner 
noted that he was unsure what category the veteran's manic 
condition belonged.  The examiner noted that the veteran was 
addicted to drugs and had no insight.  It was noted that the 
diagnosis was deferred pending further study of the case.  

The final VA hospital summary for the period of 
hospitalization from May 15, 1970 to June 10, 1970, shows 
that following diagnostic workup and treatment with milieu 
therapy, occasional psychotherapy and tranquilizers the 
diagnostic impressions were drug dependence (marijuana, LSD, 
speed) and schizoid personality.  He reported a history of 
marijuana consumption over a period of years.  

An August 1970 VA psychiatric examination report shows that 
the veteran reported constantly smoking marijuana while in 
Vietnam.  He continued to smoke three or four marijuana 
cigarettes per day.  He noted taking "acid" two or three 
times a week.  On mental status evaluation the psychiatric 
examiner noted that there was no doubt of the presence of an 
organic brain syndrome related to prolonged use of marijuana 
and LSD which he continued to use.  Final diagnoses were drug 
addiction (marijuana, LSD) and chronic brain syndrome 
associated with drug use.

In an October 15 1970, rating decision the RO denied service 
connection for a psychiatric disability.  It was noted the 
veteran's organic brain syndrome was associated with illegal 
drug use of willful misconduct origin.  Schizoid personality 
was denied as a congenital or developmental abnormality.  He 
was notified of the decision but did not file an not appeal.  

On July 8, 1981, the veteran reopened his claim of 
entitlement to service connection for a psychiatric disorder 
noted as PTSD.

In a May 9, 1983, rating decision the RO granted service 
connection for PTSD evaluated as 50 percent disabling from 
July 8, 1981, the date of receipt of the reopened claim.  The 
grant of service connection for PTSD was supported by private 
medical evidence submitted in support of his reopened claim 
and subsequently dated VA medical examinations showing PTSD 
with nexus to active duty.  The veteran appealed the 
assignment of the 50 percent rating for PTSD.

In a January 27, 1986, decision the Board denied entitlement 
to the assignment of a disability evaluation greater than 50 
percent for PTSD.  Also, the Board denied entitlement to a 
TDIU.  

In a March 6, 1986, rating decision the RO denied entitlement 
to service connection for drug and alcohol abuse to include 
secondary to service-connected PTSD.  The veteran filed NOD 
and was issued a SOC in April 1996 but he did not perfect his 
appeal by filing a substantive appeal.  

In April 1987 the veteran filed a claim of entitlement to an 
effective date earlier than July 8, 1981, for the grant of 
service-connected PTSD.  He claimed entitlement to service 
connection for PTSD retroactive to 1970.  

In a May 18, 1987, rating decision the RO denied entitlement 
to an effective date earlier than July 8, 1981, for PTSD.  It 
was noted that new and material evidence had not been 
submitted warranting the assignment of an earlier effective 
date for service connection for PTSD.  The veteran was 
notified of the decision but did not file an appeal.  

A VA hospital summary refers to a period of hospitalization 
from April 9, 1987 to May 1, 1987, for disorders including 
PTSD.  On hospital admission the veteran's complaints 
included mood swings, anger and nightmares.  He noted a 
history of mixed drug abuse since leaving Vietnam and that he 
was primarily using "pot" and alcohol currently.  

On hospital admission he was considered oriented, alert, 
cooperative and calm.  He had good eye contact and affect was 
somewhat depressed.  Memory was intact for recent 
intermediate and remote events.  No active psychosis was 
evident.  No delusions or hallucinations were evident.  He 
denied suicidal and homicidal ideations.  He demonstrated 
good fundamentals of information with abstract abilities.  IQ 
was within the normal range clinically.  He was admitted for 
alcohol treatment as well as treatment for PTSD.  While 
hospitalized the veteran responded to therapy.  At hospital 
discharge examination his conditioned was noted to have 
improved.  He denied suicidal and homicidal ideations.  There 
was no evidence of delusions, hallucinations or psychosis.  
He was considered capable of managing his own affairs and 
could resume prehospitalization affairs.

In an October 20, 1987, rating decision the RO granted a 
temporary (100 percent) evaluation for PTSD under 38 C.F.R. 
§ 4.29 from April 9, 1987 through May 31, 1987, with 
reduction to the prehospital 50 percent scheduler evaluation 
effective June 1, 1987.  The veteran was notified of the 
decision but did not file an appeal.

In March 1988 the veteran reopened his claim of entitlement 
to an increased rating for PTSD and TDIU.  It was noted that 
he had no employment for the past 19 years.  He had a high 
school diploma.

In a October 18, 1988, rating decision the VARO denied 
entitlement to an increased evaluation for PTSD and TDIU.  

A VA hospital summary referring to hospitalization from 
October 19, 1988 to October 20, 1988, for acute exacerbation 
of PTSD was received in November 1988.  It was noted that the 
veteran complained of flashbacks, losing control, 
restlessness and agitation to the point of becoming violent. 

On hospital admission mental status examination the veteran 
was described as a neat and clean individual who was well-
groomed, quiet, cooperative and relaxed.  He was noted to 
have slept well during the night.  Very early in the morning 
he left the hospital without medical permission and was given 
an irregular discharge.  It was noted that there was not 
enough time to evaluate the veteran.  

In a March 24, 1989, rating decision the Board confirmed and 
continued the 50 percent evaluation for PTSD.  The veteran 
was notified of the decision but did not file an appeal.

In July 1998 the veteran filed a reopened claim for an 
increased rating for PTSD and a TDIU.  

Received in support of his claim was a duplicate VA 
psychiatric examination report dated in January 1985. 

Also received was a December 1985 psychiatric counseling 
report showing the veteran had been in intermittent 
individual therapy with occasional participation in a 
Veteran's "RAP" group for more than two years.  It was 
noted that the veteran's treatment met with moderate progress 
and acute episodes of regression, usually alcohol related.  

A November 1998 statement from the veteran's wife is of 
record.   

A November 1998 VA psychiatric examination report shows the 
veteran noted he was not taking any medication or seeing any 
doctors for treatment of PTSD.  He noted last being formally 
treated for PTSD in 1990.  He noted completing high school 
through the GED program and that he had been married four 
times.  He had two children.  He reported having many 
different blue collar type jobs.  He last worked in 1980.  

On mental status examination the veteran looked his stated 
age.  He was casually dressed.  Psychomotor activity was not 
unusual.  He made occasional eye contact. Speech was normal 
in rate and volume.  He answered appropriately and usually in 
a logical, relevant and coherent manner.  He seemed 
irritable.  His mood was mildly depressed.  Affect was mood 
congruent.  He seemed to be struggling to control his anger.  
Memory was described as borderline.  He was able to 
accurately add and subtract.  Judgment was good.  He denied 
current suicidal ideations.  

It was noted that he was able to tend to his personal 
hygiene.  He was able to cook, clean do laundry and go 
shopping.  He was able to drive a car and had a valid state 
driver's license.  He was able to ride the bus.  He was able 
to pay his bills and balance a checkbook.  He belonged to the 
American Legion but was not active.  He was able to visit 
outside his home, use the telephone, use the mail and read 
the newspaper.  He usually went to a lake by himself.  
Diagnostic impressions included PTSD, cannabis abuse by 
history, and personality disorder.  Global Assessment of 
Functioning (GAF) was 55.  

In a March 9, 1999, rating decision the RO denied entitlement 
to an increased evaluation and a TDIU.  The veteran was 
notified of the decision but did not file an appeal.   

On December 14, 2000, the veteran filed a reopened claim for 
entitlement to an increased evaluation for PTSD and a TDIU.

A January 2001 VA psychiatric examination report shows that 
on mental status examination the veteran complained of 
nightmares, anxiety feelings and frequent crying spells.  A 
few times he had panic reactions.  In 1980 he worked as a 
forklift operator for approximately one year but somehow the 
tension associated with the accuracy of his work interfered 
and he left.  It was noted that probably because of the 
veteran's alcohol and PTSD, his stress tolerance is extremely 
low.  The veteran was described as cooperative and depressed 
with intact cognitive functions.  He had good contact with 
outside reality.  He was well oriented.  His vocabulary was 
accurate.  He apparently cried during the examination 
process.  

Diagnoses were PTSD, severe; prolonged alcohol use; history 
of cocaine, recovered; marijuana use and paranoid personality 
which could be diagnosed as schizoid or sociopathic 
personality.  The examiner estimated the veteran's GAF at 
between 45 and 50 

In a January 2002 rating decision the RO granted an increased 
70 percent evaluation for PTSD and a TDIU effective December 
14, 2000, date of receipt of the reopened claim.


Analysis

Preliminary Matter: Duty to Assist

Importantly, the Board is cognizant of the fact that the 
provisions of the VCAA are not applicable to CUE claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001).  Since the 
underlying theory of the veteran's claims on appeal is 
primarily based on CUE in prior unappealed rating decisions 
the provisions of the VCAA and the United States Court of 
Appeals (CAVC) holding in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004) are not for consideration.  


I.  Whether CUE existed in a rating 
decision of October 15, 1970, in which 
the VARO denied entitlement to service 
connection for a psychiatric disorder.  

The veteran argues that CUE error existed in the rating 
decision of October 15, 1970, wherein the RO denied 
entitlement to service connection for a psychiatric disorder.  
He essentially argues that the record at that time contained 
evidence demonstrating the presence of an acquired 
psychiatric disability, however diagnosed, with nexus to 
active duty.

The Board notes that when an issue has been previously denied 
by the RO, such claim may not be reopened and allowed in the 
absence of new and material evidence. 38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a).

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  Where evidence establishes such error, the prior 
decision will be reversed and amended.  38 C.F.R. § 3.105(a).

Generally, the regulations in effect at the time of the 
October 1970 RO rating decision concerning the establishment 
of service connection did not vary much from those in effect 
today.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.301(a) (Line of Duty) in effect in 
October 1970, direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct.  (38 U.S.C. § 105).

(b).  Vicious Habits.  Disability pension is not for any 
condition due to the veteran's own willful misconduct or 
vicious habits.  A vicious habit is a corrupt or immoral act 
which has been repeated so that it becomes a regular and 
fixed mode of action.  

Error in the prior RO rating adjudication of a claim exists 
when, for example, the correct facts, as they were known at 
the time, were not before the adjudicator, or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992).

CUE is the type of error which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
it is error which is undebatable, so that it can be said that 
reasonable minds can only conclude that the original decision 
was fatally flawed at the time it was made.  Russell, 3 Vet. 
App. at 313-314.

A determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell, 3 Vet. App. at 314.

In Thompson v. Brown, 1 Vet. App. 251 (1991), the CAVC held 
that a difference of opinion as to the facts or a 
disagreement with the original rating and its interpretation 
of the facts is not to be of the type of administrative 
reversible error under 38 C.F.R. § 3.105(a).

Either the correct facts, as they were known at the time, 
were not before the adjudicator or the legal provisions 
effective at that time were improperly applied; a mere 
difference of opinion in the outcome of the adjudication does 
not provide a basis to find the VA committed administrative 
error during the adjudication process. Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991); Robbie v. Derwinski, 
1 Vet. App. 612, 614-615 (1991).

In order to assert a valid claim of CUE, the claimant must 
assert more than a disagreement as to how the facts were 
weighed or evaluated.  Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc).

The CAVC proposed a three-pronged test to determine whether 
CUE is present in a prior determination:

(1) either the facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied,

(2) the error must be 'undebatable' and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made, and

(3) a determination that there was CUE based upon the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 342, 
242, 245 (1994) quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

Also, if a claimant wishes to raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error...that, if true, would be CUE 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The record shows that in a October 1970 rating decision, the 
RO denied entitlement to service-connection for a psychiatric 
disorder diagnosed as organic brain syndrome due to drug 
addition of willful misconduct origin.  The Board notes that 
the RO complied with proper procedural regulations.

A review of the evidence at that time shows that the service 
medical records were silent for any findings of a psychiatric 
disability, however diagnosed.  

On a physical examination in September 1969, for service 
separation purposes, a psychiatric evaluation was normal.  A 
report of medical history at that time shows that the veteran 
denied any nervous trouble as well as drug and alcohol abuse.  

Following separation from active duty the postservice 
competent medical evidence essentially showed that the 
veteran's psychiatric symptoms were diagnostic of an organic 
brain syndrome due to drug addiction.  The veteran reported a 
history of continued illegal drug use since returning from 
Vietnam. 

In October the RO reasoned that the veteran's organic brain 
syndrome as first demonstrated following separation from 
active duty was solely due to drug addiction of willful 
misconduct origin.  A schizoid personality also noted at that 
time was considered a congenital or developmental abnormality 
and not a recognized disability for compensation purposes.  

Focusing on the available evidence at the time of the October 
1970 rating decision and the prevailing legal authority at 
the time, it is readily apparent that the RO's action was 
within the bounds of sound judgmental discretion, regardless 
of whether or not some adjudicators might have reached a 
different result.  All clinical data were before the RO when 
it considered the case.

The clinical evidence was consistent with and supported the 
finding that the entire evidentiary record clearly 
established the fact that the veteran's organic brain 
syndrome due to drug addiction was of willful misconduct 
origin.  An acquired psychiatric disorder other than an 
organic brain syndrome due to drug addiction with nexus to 
service was not demonstrated clinically.  

A longitudinal review of the record shows that the correct 
facts as they were known at the time of the unappealed 
October 1970 RO rating decision were before the adjudicators.  
The RO rating decision in October 1970 did not contain any 
kind of error of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

The substance of the veteran's argument appears to allege 
that the RO misevaluated and misinterpreted the evidence 
available to it at the time of the final prior determination 
in October 1970.  The Board points out that this allegation 
does not fit the definition of a viable CUE claim.

Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
CAVC held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination (reweighing of the evidence) is 
not the type of administrative error reversible under 38 
C.F.R. § 3.105(a).

All of these facts considered with the laws and regulations 
extant at the time of the October 1970 rating decision 
clearly and unmistakably demonstrates that the denial of 
service connection for a psychiatric disability diagnosed as 
organic brain syndrome due to drug addition of willful 
misconduct origin was supported by the record.

Accordingly, the October 1970 rating action wherein the RO 
denied entitlement to service connection for a psychiatric 
disorder diagnosed as organic brain syndrome due to drug 
addiction of willful misconduct origin did not constitute 
CUE.


II.  Whether CUE existed in a May 18, 
1987 rating decision in which the VARO 
denied entitlement to an effective date 
earlier than July 8, 1981, for the grant 
of service connection for PTSD.  

The Board notes that in addition to the law and regulations 
cited above the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400.  The 
effective date of compensation based on new and material 
evidence received after a final disallowance, is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a).

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of Receipt" generally 
means the date on which a claim, information or evidence was 
received by VA. 
38 C.F.R. § 3.1(r).

The regulations also provide that a veteran may receive 
benefits by filing an informal claim, which is defined by 
'[a]ny communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant...may be 
considered an informal claim."  38 C.F.R. § 3.155.

Such an informal claim must identify the benefit sought; and, 
upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.

In reviewing the contentions set forth by the veteran, the 
Board recognizes that the issue of entitlement to an 
effective date prior to July 8, 1981, for the grant of 
service-connection for a psychiatric disorder including PTSD 
hinges upon whether CUE existed in a unappealed May 1987 
rating decision in which the RO denied his original earlier 
effective date claim of service connection for PTSD.  

The Board notes that the RO complied with proper procedural 
regulations.  The evidence on file at the time of the May 
1987 rating decision shows that service connection for a 
psychiatric disorder diagnosed as organic brain syndrome of 
willful misconduct origin was denied by the RO in an 
unappealed rating decision of October 1970.  

On July 8, 1981, the veteran next attempted to a reopen a 
claim of service connection for a psychiatric disorder 
diagnosed as PTSD.  The record was silent for any prior 
evidence of an informal or formal claim of service connection 
for a psychiatric disorder.  In a May 1983 rating decision 
the RO granted service connection for PTSD based upon 
competent medical evidence received in support of his 
reopened claim showing PTSD with nexus to service.  Service-
connection for PTSD was granted effective July 8, 1981, date 
of receipt of the reopened claim.  The veteran did not file 
an appeal with respect to the effective date of the grant of 
service-connection for PTSD.  

A longitudinal review of the record shows that the correct 
facts as they were known at the time of the unappealed May 
1987 RO rating decision were before the adjudicators.  The RO 
rating decision in May 1987 did not contain any kind of error 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.

All of these facts considered with the laws and regulations 
extant at the time of the May 1987 rating decision clearly 
and unmistakably demonstrates that the denial of entitlement 
to an effective date earlier than July 8, 1981, for the grant 
of service-connection for PTSD was supported by the record 
and did not constitute CUE.  The substance of the veteran's 
argument appears to allege that the RO misevaluated and 
misinterpreted the evidence available to it at the time of 
the final prior determination in May 1987.  The Board points 
out that this allegation does not fit the definition of a 
viable CUE claim.









III.  Whether CUE existed in rating 
decisions of October 20, 1987, October 
18, 1988, March 24, 1989 and March 9, 
1999 in which the VARO denied entitlement 
to an evaluation greater than 50 percent 
for PTSD and denied entitlement to a 
TDIU.

The Board notes that prior to February 3, 1988, the pertinent 
criteria in effect at the time of the RO's October 1987, 
rating decision noted that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C. § 355; 38 C.F.R. Part 4.  Separate Diagnostic Codes 
identify the various disabilities.  Id.

PTSD with ability to establish or maintain effective or 
favorable relationships with people substantially impaired 
and with psychoneurotic symptoms so reducing the reliability, 
flexibility and efficiency levels as to result in severe 
industrial impairment is evaluated as 50 percent disabling.  

With the ability establish and maintain effective or 
favorable relationships with people seriously impaired and 
with psychoneurotic symptoms of such severity and persistence 
that there is pronounced impairment in the ability to obtain 
or retain employment is evaluated as 70 percent disabling.  

PTSD with the attitudes of all contacts except the most 
intimate so adversely affected as to result in virtual 
isolation in the community and with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in the profound retreat from mature behavior and if 
demonstrably unable to obtain or retain employment is 
evaluated as 100 percent disabling.  38 U.S.C. § 355; 
38 C.F.R. § Part 4, Diagnostic Code 9411.  

At the time of the October 1987 RO rating decision the 
psychiatric nomenclature employed was based upon the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
II), 1968 Edition, American Psychiatric Association.  It 
limits itself to the classification of disturbances of mental 
functioning.  38 C.F.R. § 4.125.  

The pertinent criteria in effect at the time of the RO's 
October 1988, and March 1989 rating decisions shows that 
under the General Rating Formula for Psychoneurotic disorders 
for PTSD under Diagnostic Code 9411 effective February 3, 
1988, through November 6, 1996, a 50 percent disability 
evaluation encompassed situations where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired, and where psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent evaluation was to be granted when the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
when there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  This rating criteria set forth three independent 
bases for granting a l00 percent evaluation, pursuant to 
Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. App. 95 
(1994).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

At the time of the October 1988 and March 1989 RO rating 
decisions the Board notes that the psychiatric nomenclature 
employed by VA was based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Third edition (DSM-III), American 
Psychiatric Association. 38 C.F.R. §4.125.  This nomenclature 
was adopted by the Veterans Health Services and Research 
Administration of the Department of Veterans Affairs.  Id.  
It limits itself to the classification of disturbances of 
mental functioning.  Id.

Effective November 7, 1996, the amended criteria for rating 
mental disorders provided that a 50 percent disability 
evaluation encompasses occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).

A 70 percent rating may be assigned where there is the 
following disability picture: Occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating may be assigned where there is the 
following disability picture: Total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

The Board notes that at the time of the March 1999 RO rating 
decision the psychiatric nomenclature employed by VA was 
based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM-IV), American Psychiatric 
Association.  38 C.F.R. §4.125.  The GAF scale remained 
unchanged from DSM-III.

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  For 
reference purposes, see Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In reviewing the veteran's claim of CUE in rating decisions 
of October 1987, October 1988, March 1989 and March 1999 in 
which the VARO confirmed and continued a 50 percent 
evaluation for PTSD and denied entitlement to a TDIU the 
Board notes that the RO that the RO complied with proper 
procedural regulations.

The evidence of record at the time of the RO rating decisions 
showed that apart from some exacerbations usually related to 
nonservice-connected alcohol and drug abuse the veteran's 
PTSD was essentially stable.  He was generally oriented, 
alert, cooperative and calm.  He appeared clean and well-
groomed.  He demonstrated good fundamentals of information 
with abstract abilities.  IQ was within the normal range 
clinically.  Memory was usually intact for recent 
intermediate and remote events.  No active psychosis was 
evident.  No delusions or hallucinations were evident.  He 
denied suicidal and homicidal ideations.  He showed some 
depression.  Judgment was good.  Speech was normal.  He 
answered questions logically and coherently.  He had a valid 
state driver's license and was able to drive a car as well as 
use public transportation.  He paid his bills.  A GAF score 
of 55 was noted reflecting moderate symptoms.  He noted last 
working in 1980 at a blue collar job.  He was on his fourth 
marriage.   

Against this backdrop the denial of a greater evaluation than 
50 percent and the denial of a TDIU by the RO during the 
above cited period represented a judgment that was based on 
the evidence of record and consistent with the facts found at 
that time.  The Board points out that the correct facts of 
record as they were known at the time of the RO's rating 
decisions in October 1987, October 1988, March 1989 and March 
1999 failed to demonstrate undebatable evidence showing 
entitlement to a rating greater than 50 percent for PTSD 
under the pertinent criteria in effect.  Moreover, the record 
failed to demonstrate undebatable evidence of unemployability 
solely due to service-connected PTSD.   

The Board notes that the veteran's claim of CUE in the above 
cited RO rating decisions represents nothing more than a 
request for readjudication of the claims due to disagreement 
as to how the relevant facts were weighed or evaluated, that 
is, a "misinterpretation of facts," which does not give rise 
to the level of CUE as that term has come to be defined. 

Clearly, the statutory and regulatory provisions extant at 
the time of the October 1987, October 1988, March 1989 and 
March 1999 RO decisions were correctly applied and it has not 
been otherwise shown.  Moreover, the facts as they were known 
at the time of the October 1987, October 1988, March 1989 and 
March 1999 RO decisions were correct and it has not been 
shown otherwise.  All pertinent documentary evidence was 
considered by the RO in October 1987, October 1988, March 
1989 and March 1999 and no relevant document was overlooked.

Clearly, the correct facts as stated in this case as they 
were known to the RO in October 20, 1987, October 18, 1988, 
March 24, 1989 and March 9, 1999, lack evidence of an error 
such that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

The Board notes that the provisions of reasonable doubt under 
38 C.F.R. §§ 3.102 and 4.3 as well as the provisions of 38 
C.F.R. § 4.7 regarding the higher of two evaluations are not 
for consideration in CUE claims.

After a review of the evidence of record, the undersigned 
concludes that the veteran has not set forth allegations that 
would support a conclusion that there was CUE within the 
October 20,1987, October 18, 1988, March 24,1989 and March 9, 
1999, decisions by the RO.  There are no specific contentions 
of error of fact or law in the decisions in question.  In 
fact, the contentions amount to a disagreement with the 
outcome of the decisions.  The veteran has not set forth any 
basis for a finding of error or any indication why the result 
of the decisions would have been manifestly different but for 
an alleged error.  

In passing, the Board recognizes that the provisions of 38 
C.F.R. § 4.16(c) in effect between March 1, 1989 and November 
7, 1996 provided that in cases in which the only compensable 
service- connected disability is a mental disorder assigned a 
70 percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, in such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  However, since the veteran's 
PTSD was evaluated as 50 percent disabling the provisions of 
38 C.F.R. § 4.16(c) were not for application.  

The Board points out that the veteran's allegations do not 
fit the definition of a viable CUE claim.  


ORDER

There was no CUE in the rating decision of October 15, 1970, 
in which the VARO denied entitlement to service connection 
for a psychiatric disorder and, accordingly, the claim that 
such decision should be revised or reversed is denied.  

There was no CUE in the rating decision of May 18, 1987 in 
which the VARO denied entitlement to an effective date 
earlier than July 8, 1981 for the grant of service connection 
for PTSD and, accordingly, the claim that such decision 
should be revised or reversed is denied.  

There was no CUE in the rating decisions of October 20, 1987, 
October 18, 1988, March 24, 1989 and March 9, 1999, in which 
the VARO denied entitlement to a rating greater than 50 
percent for PTSD and denied entitlement to a TDIU and, 
accordingly, the claim that such decision(s) should be 
revised or reversed is denied.  


REMAND 

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans'  Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.43 and 38.02. 

In reviewing the record the Board notes that the veteran 
submitted a timely NOD as to the determination of January 
2002 in which the RO granted a 70 percent scheduler 
evaluation for PTSD, but no greater.  The veteran claims 
entitlement to a 100 percent schedular evaluation which 
represents a greater benefit than the TDIU granted by the RO 
in January 2002.  Accordingly, the Board is required to 
remand such issue to the RO for issuance of an adequate SOC.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board notes that CAVC has held that section 5103(a), as 
amended by the VCAA of 2000 and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  See also 
Veterans Benefits Act of 2003, P.L. 108- 183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. 
§  ____) (permits VA to adjudicate a claim within a year of 
receipt.)

The Board is compelled to remand this case to issue a SOC on 
the issue of entitlement to an increased scheduler evaluation 
greater than 70 percent for PTSD and enforce compliance with 
the provisions of the new section 5103(a) which requires VA 
to inform the veteran of information or evidence necessary to 
substantiate the claim as well as which evidence VA will seek 
to provide and which evidence the veteran is to provide. 

To ensure that VA has met full compliance with due process 
requirements, the case is REMANDED to the VBA AMC for the 
following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

2.  The VBA AMC must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied to include requesting the 
veteran to submit any evidence in his 
possession that pertains to the claims, 
or something to the effect that the 
veteran should "give us everything 
you've got pertaining to his claims of 
entitlement to an increased evaluation 
greater than 70 percent for PTSD and 
entitlement to an effective date earlier 
than December 14, 2000 for the grant of 
entitlement to a TDIU.  See also 38 
C.F.R. § 3.159 (2003).  See also Veterans 
Benefits Act of 2003, P.L. 108- 183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. §  ____) 
(permits VA to adjudicate a claim within 
a year of receipt.)  This provision is 
retroactive to November 9, 2000, the 
effective date of the VCAA and Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).

3.  The VBA AMC should issue an 
appropriate SOC on the issue of 
entitlement to a rating in excess of 70 
percent for the veteran's service-
connected PTSD.  The veteran should be 
notified that if he wants to appeal, he 
has to submit a substantive appeal within 
60 days of the SOC, or within one year 
after the initial notification of denial. 

4.  If and only if additional pertinent 
evidence is added to the record the VBA 
AMC should readjudicate the issue of 
entitlement to an effective date earlier 
than December 14, 2000, for the grant of 
a TDIU.  

Following compliance with due process procedures the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



